                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION
 L. A.,                              )
                                     )
                      Plaintiff,     )
                                     )
              v.                     )                     Case No. 4:20-00620-CV-RK
                                     )
 GARY CROSSLEY FORD, INC.,           )
                                     )
                      Defendant.     )
                                 ORDER
          Before the Court is Plaintiff L.A.’s motion to proceed by pseudonym. (Doc. 2.) Defendant
Gary Crossley Ford, Inc. opposes. (Doc. 5.) The motion is fully briefed. (Doc. 10.) After careful
consideration, the motion is DENIED.
                                            Background
          L.A. filed this lawsuit for damages asserting claims arising from sexual discrimination,
sexual harassment, and retaliation when L.A. was employed as a salesperson at Gary Crossley
Ford, Inc. The following facts are taken from the Complaint. L.A. alleges that around February
2019, while employed at Gary Crossley, Gary Montoya, the general manager, invited her to his
home, where they engaged in drinking and had sexual intercourse. Montoya lived in a house
owned by Gary Crossley’s owner, Todd Crossley (Crossley). In approximately November of
2019, Crossley insinuated to L.A. that the sexual encounter was videotaped. After this incident,
L.A. informed Montoya that she did not want anything like that to happen again. At work,
Montoya continued to pursue L.A. despite her repeated attempts to get him to stop. L.A. alleges
that, throughout her employment, she was subjected to sexually charged encounters with male
coworkers, including being called “loosey” and “slut,” being asked about her sex life because the
employees had “heard about it,” and being portrayed in sexual videos by fellow employees. On
December 6, 2019, L.A. witnessed coworkers on their cell phones showing a video of customers
with whom the coworkers had previously had sexual intercourse, which L.A. alleges resulted in
her being constructively discharged on that same day.
                                          Legal Standard
          Federal Rule of Civil Procedure 10(a) generally requires parties to a lawsuit to identify
themselves in their respective pleadings. Doe v. St. Louis Charter Sch., No. 4:19-CV-2780 NAB,



            Case 4:20-cv-00620-RK Document 12 Filed 10/02/20 Page 1 of 3
2019 U.S. Dist. LEXIS 194602, at *2 (E.D. Mo. Nov. 8, 2019). The Eighth Circuit has not
addressed the issue of when a pseudonym may be used. But other circuits have held that there is
a strong presumption against allowing parties to use a pseudonym. E.g., Doe v. Blue Cross & Blue
Shield United, 112 F.3d 869, 872 (7th Cir. 1997) (“Blue Cross”) (The use of fictitious names is
disfavored); Doe v. Frank, 951 F.2d 320, 323 (11th Cir. 1992) (“It is the exceptional case in which
a plaintiff may proceed under a fictitious name.”). “Although pseudonyms are disfavored, the
federal courts have recognized a limited number of instances when pseudonymous litigation is
appropriate because of the ‘intensely personal’ nature of the action.” Doe v. City of Apple Valley,
No. 20-cv-499 (PJS/DTS), 2020 U.S. Dist. LEXIS 38365, at *2 (D. Minn. Mar. 5, 2020); St. Louis
Charter Sch., 2019 U.S. Dist. LEXIS 194602, at *3 (use of pseudonym may be appropriate where
the plaintiff is required to disclose information of the utmost intimacy). The Eastern District of
Missouri has adopted “a totality-of-the-circumstances balancing test . . . when deciding whether a
party can sue under a pseudonym; in other words, the court must ascertain whether the plaintiff
‘has a substantial privacy right which outweighs the customary constitutionally-embedded
presumption of openness in judicial proceedings.’” St. Louis Charter Sch., 2019 U.S. Dist. LEXIS
194602, at *3.
                                                Discussion
        L.A. points out that cases involving sexual abuse or misconduct allegations carry a high
probability of humiliation. She argues that the high probability of harm and humiliation to her by
identifying her name in this action greatly outweighs the public’s interest in knowing her identity
and exacerbates the damages she has experienced due to the underlying conduct. 1 L.A. further
contends that requiring her to give her name publicly will disseminate private facts about her that
will have the effect of chilling sexual discrimination victims from pursuing their day in court. Gary
Crossley counters that the facts of this case do not support anonymity. The Court agrees.
        L.A. has not identified a single employment sexual harassment or retaliation case where a
plaintiff was permitted to proceed with a pseudonym. L.A. does not allege circumstances
warranting anonymity such as “protecting the identities of ‘children, rape victims, and other
particularly vulnerable parties.’” Doe v. Haynes, No. 4:18CV1930 HEA, 2019 U.S. Dist. LEXIS

        1
          In her reply, L.A. also argues that allowing her to use a pseudonym is appropriate due to the highly
sensitive nature of her medical and psychological records. The Court does not address this argument
because it was raised for the first time in the reply brief.


                                                      2

            Case 4:20-cv-00620-RK Document 12 Filed 10/02/20 Page 2 of 3
98540, at *5 (E.D. Mo. June 12, 2019) (emphasis in original) (citations omitted). “Sexual
harassment is not typically considered a matter so highly personal as to warrant proceeding by
pseudonym.” Roe v. Bernabei & Wachtel PLLC, 85 F. Supp. 3d 89, 96 (D.D.C. 2015); see
Southern Methodist Univ. Ass’n of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 712-13
(5th Cir. 1979) (law students’ allegations of sex discrimination against law firms did not warrant
anonymity). Although L.A. claims forcing her to publicly reveal her identity would cause her
additional harm, “[p]ersonal embarrassment is normally not a sufficient basis for permitting
anonymous litigation.” Roe, 85 F. Supp. 3d at 96. Because the Court does not find a substantial
privacy right that outweighs the strong presumption of the openness in judicial proceedings,
Plaintiff L.A. must proceed in this action under her true name.
                                           Conclusion
       Accordingly, Plaintiff L.A.’s motion to proceed by pseudonym (Doc. 2) is DENIED.
       IT IS SO ORDERED.

                                             s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT

DATED: October 2, 2020




                                                3

          Case 4:20-cv-00620-RK Document 12 Filed 10/02/20 Page 3 of 3
